Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Applicant’s representative, Sogol Baharlou, on March 11, 2022.
The application has been amended as follows:  	Claim 1. A cassette device for securing a tissue sample, the device comprising:  	a frame having a top surface with a first clip slot in the top surface and a second clip slot in the top surface, wherein the first and second ; and 	wherein the first and second tabs are constructed from a swellable material, and wherein the first tab is configured to securely lock the tissue sample to the first clip, and the second tab is configured to securely lock the tissue sample to the second clip.
 	Claim 2. The cassette device of claim 1, further comprising a tissue sample having a first end and a second end, wherein the first end of the tissue sample is configured to be releasably secured between the first clip and the first tab via a friction fit of the first tab within the 
 	Claim 4. (Cancelled) 
 	Claim 5. The cassette device of claim [[4]] 1, wherein the swellable material comprises a hydrogel.
 	Claim 6. The cassette device of claim [[4]] 1, wherein the first and second tabs further include an inner core comprising a length of polytetrafluoroethylene(PTFE) tube.
 	Claims 10-24. (Cancelled)
 	Claim 25. The cassette device of claim 2, wherein the first clip and the secondclip are removable from the cassette device with the tissue sample remaining suspended between each of the 
 	Claims 26-31. (Cancelled) 

Allowable Subject Matter
Claim(s) 1-3, 5-9 and 25 which have been renumbered 1-9 is/are allowed.
The following is an examiner’s statement of reasons for allowance:  	Regarding claim 1 and its dependent claims, the prior art of record does not disclose or fairly anticipate the combinations of elements as recited in claim 1. In particular, the prior art of record fails to disclose the cassette device of claim 1, including a first tab and second tab, each constructed from a swellable material, and wherein the first tab is configured to securely lock the tissue sample to the first clip, and the second tab configured to securely lock the tissue sample to the second clip, in combination with the rest of the elements recited in the claim. 	The closest prior art to the claimed invention is Lichtanski et al (PL 119188 U1). 	Lichtanski et al discloses a frame having first and second clip slots (FIGS. 2: slot 3), a first clip (FIG. 2: 8), a second clip (FIG. 2: 8), and first and second tabs (FIG. 2: 10). However, Lichtanski et al does not explicitly disclose wherein the first clip includes a slit configured to receive first tab constructed from a swellable material, and the .  	 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIBAN M HASSAN whose telephone number is (571)270-7636.  The examiner can normally be reached on 8:30 - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on 5712721374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/LIBAN M HASSAN/Primary Examiner, Art Unit 1799